Title: Enclosure: Rufus King to Lord Hawkesbury, 21 April 1802
From: King, Rufus
To: Hawkesbury, Lord



Confidential.
London Ap. 21. 1802
My Lord,

By the Treaty of Alliance concluded at Paris in 1778, between the United States of America and France, with the Exception of New orleans the latter renounced for ever the possession of every part of the Continent of america lying to the East of the course of the River Mississippi. This renunciation, confirming that which had been previously made in the Treaty of 1763, between Great Britain and France, authorized the expectation that France, content with her widely spread dominions, would abstain from seeking an extension of them on this part of the American Continent: an expectation that appeared the more reasonable, inasmuch as the motives to such Extension could not be satisfactorily reconciled with a just Regard to the Rights and security of those Powers, between which this Portion of america is divided, and by which the same is at present possessed.
Contrary, nevertheless, to expectations which have been entertained on this subject, if credit be due to uniform and uncontradicted Reports, the Government of France has prevailed upon his Catholic Majesty to cede to France both the Provinces of Louisiana and the Floridas, and having thus acquired a station at the Mouth, and on both sides of the Mississippi, may be inclined to interfere with and interrupt the open Navigation of the Same.
By the Treaty of Peace, concluded at Paris in 1783, between the United States of america and Great Britain, it is mutually stipulated that “the Navigation of the River Mississippi from its source to the Ocean shall for ever remain free and open to the subjects of Great Britain and the Citizens of the United States.” Without enlarging upon the great and peculiar importance of this Navigation to the United States, a large and increasing Portion of whose People can conveniently communicate with each other, and with foreign Countries, by no other route, I take the liberty thro’ your Lordship to request that the British Government will in confidence explain itself upon this subject, and especially that it will explicitly declare whether any Communication has been received by it from the Government of France or Spain respecting the said Cession, or whether his Britannic Majesty has in any manner acquiesced in or sanctioned the same, so as to impair or affect the Stipulation above referred to concerning the free Navigation of the Mississippi: in a word I entreat your Lordship to open yourself on this occasion with that freedom which, in matters of weighty concern, is due from one friendly Nation to another, and which, in the present instance, will have the effect to do away all those misconceptions that may otherwise prevail in respect to the Privity of Great Britain to the cession in question.
With the highest consideration and respect   I have the honour to be,   Your Lordship’s obedient & most humble servant Rufus King.
